UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT
                            __________________

                              No. 99-60518
                            Summary Calendar
                           __________________

                              GREGORY MAYS,

                                                 Petitioner-Appellant,

                                 versus

                           KHURSHID Z. YUSUFF,

                                             Respondent-Appellee.
_________________________________________________________________

           Appeal from the United States District Court
             for the Southern District of Mississippi
                         (5:99-CV-92-BrS)
_________________________________________________________________

                               May 3, 2000

Before SMITH, BARKSDALE, and PARKER, Circuit Judges.

PER CURIAM:1

     Gregory C. Mays (federal prisoner #84949-01) appeals the

dismissal of his 28 U.S.C. § 2241 habeas petition, contending

primarily that his § 2241 petition is proper, because a 28 U.S.C.

§ 2255 petition would be dismissed as successive and, therefore, §

2255 is      inadequate or ineffective.2

     Mays was convicted in the Northern District of California of

conspiring to possess with intent to distribute cocaine, and

     1
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
         2
       This case was considered with Tolliver v. Dobre, No. 99-
41420, ___ F.3d ___ (5th Cir. 2000), which also concerns whether
the dismissal of a § 2255 motion as successive makes § 2255
inadequate or ineffective.    The opinion in that case is being
issued simultaneously with this opinion.
attempting to possess cocaine.            On direct appeal, his conviction

was affirmed. United States v. Mays, Nos. 91-10482, 91-10502, 1993
WL 272467, at *1 (9th Cir. 20 July 1993).

     Mays filed a § 2255 motion in July 1994; it was denied.                  He

filed a second § 2255 motion; it was dismissed.            The Ninth Circuit

affirmed the dismissal, holding the motion was repetitive of Mays’

direct appeal and an abuse of the writ.               United States v. Mays,

Nos. 95-16837, 96-10188, 1996 WL 711433, at *1 (9th Cir. 5 Dec.

1996).

     Mays filed a third § 2255 motion that was dismissed by the

district court, because Mays had not received permission from the

Ninth Circuit to file a successive motion.                 (Pursuant to the

Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA) Pub.

L. No. 104-132, 110 Stat. 1214 (1996), permission must be received

from a court of appeals to file a successive § 2255 motion.                   28

U.S.C. § 2244(b)(3)(A).) The Ninth Circuit affirmed the dismissal.

United States v. Mays, Nos. 98-10163, 98-10204, 1999 WL 191386, at

*1 (9th Cir.), cert. denied, ___U.S.___, 119 S. Ct. 2057 (1999).

     Mays next filed the § 2241 petition in issue in the Southern

District    of   Mississippi.       The    district    court   dismissed      the

petition,   because    Mays   had    not   demonstrated    that    §   2255   was

inadequate or ineffective as a remedy.                Therefore, § 2241 was

unavailable      to   collaterally     attack    the    validity       of   Mays’

conviction.

     Section § 2255 is the primary means of collaterally attacking

a federal sentence.      Cox v. Warden, Fed. Detention Ctr., 911 F.2d


                                     - 2 -
1111, 1113 (5th Cir. 1990).     Section § 2241 is used to attack the

manner in which a sentence is executed.        United States v. Cleto,

956 F.2d 83, 84 (5th Cir. 1992).         A petition filed under § 2241

which attacks errors that occur at trial or sentencing is properly

construed as a § 2255 motion.    Solsona v. Warden, F.C.I., 821 F.2d
1129, 1131-32 (5th Cir. 1987).      Nevertheless, a § 2241 petition

which attacks a federally imposed sentence may be considered if the

petitioner establishes the remedy under § 2255 is inadequate or

ineffective.    Cox, 911 F.2d at 1113.

     Needless to say, a prior unsuccessful § 2255 petition or the

inability to meet AEDPA’s “second or successive” requirement does

not make § 2255 ineffective.    See Tolliver v. Dobre, note 2 supra.

Mays is attempting simply to circumvent the limitations on filing

successive § 2255 motions.    Correspondingly, his contention that §

2255 is inadequate or ineffective is without merit.

     In the alternative, Mays contends his § 2241 petition should

be transferred to the Northern District of California.      A district

court has the authority to transfer a case in the interest of

justice to another district in which the action might have been

brought.   28 U.S.C. §§ 1404, 1406.      “The district court has broad

discretion in deciding whether to order a transfer.”       Caldwell v.

Palmetto State Sav. Bank of South Carolina, 811 F.2d 916, 919 (5th

Cir. 1987).

     The Northern District of California lacks jurisdiction over

Mays’ § 2241 petition.    Hooker v. Sivley, 187 F.3d 680, 682 (5th

Cir. 1999).    And, if the petition is construed as a § 2255 motion,


                                 - 3 -
Mays’ lack of success in § 2255 proceedings in California suggests

that any transfer of a § 2255 motion would lead to yet another

dismissal.   Accordingly, the district court did not abuse its

discretion in refusing the transfer.

                                                      AFFIRMED




                              - 4 -